 Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.75 Filed 08/20/21 Page 1 of 19




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

JACQUELINE DELGADO,
individually on behalf of all others          No. 2:21-CV-11401-BAF-EAS
similarly situated,
                                              Hon. Bernard A. Friedman
                    Plaintiff,                Mag. Judge Elizabeth A. Stafford
      v.
                                              CLASS ACTION
EMORTGAGE FUNDING, LLC, a
Michigan company,
                                              JURY DEMAND
                    Defendant.

              FIRST AMENDED CLASS ACTION COMPLAINT
                       AND DEMAND FOR JURY TRIAL
      Plaintiff Jacqueline Delgado (“Plaintiff” or “Plaintiff Delgado”) brings this
Class Action Complaint and Demand for Jury Trial against Defendant eMortgage
Funding, LLC (“eMortgage Funding”), to stop the Defendant from violating the
Telephone Consumer Protection Act (“TCPA”) by making unsolicited calls to
consumers who registered their phone numbers on the Do Not call registry (“DNC”),
and to otherwise obtain injunctive and monetary relief for all persons injured by
Defendant’s actions. Plaintiff alleges as follows upon personal knowledge as to

herself and her own acts and experiences, and, as to all other matters, upon
information and belief, including investigation conducted by her attorneys.
                                       PARTIES
      1.     Plaintiff Delgado is a Las Vegas, Nevada resident.
      2.     Defendant eMortgage Funding is in Michigan and headquartered in
Troy, Michigan. eMortgage Funding conducts business throughout this District,

Michigan, and the United States.
 Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.76 Filed 08/20/21 Page 2 of 19




                             JURISDICTION AND VENUE
       3.        This Court has federal question subject matter jurisdiction over this
action under 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
Protection Act, 47 U.S.C. §227 (“TCPA”).
       4.        This Court has personal jurisdiction over Defendant and venue is proper

in this District under 28 U.S.C. § 1391(b) because Defendant resides here and the
wrongful conduct leading to this case was directed by Defendant to the Plaintiff from
this District.
                                   INTRODUCTION
       5.        As the Supreme Court recently explained, “Americans passionately
disagree about many things. But they are largely united in their disdain for robocalls.
The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. The States likewise field a constant
barrage of complaints. For nearly 30 years, the people’s representatives in Congress

have been fighting back.” Barr v. Am. Ass'n of Political Consultants, No. 19-631,
2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).
       6.        The National Do Not Call Registry provides for consumers to register

their telephone numbers and thereby indicate their desire not to receive telephone
solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2).
       7.        A listing on the DNC “must be honored indefinitely, or until the

registration is cancelled by the consumer or the telephone number is removed by the
database administrator.” Id.


                                                                                      2
    Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.77 Filed 08/20/21 Page 3 of 19




         8.     When Congress enacted the TCPA in 1991, it found that telemarketers
called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

         9.     By 2003, due to more powerful autodialing technology, telemarketers
were calling 104 million Americans every day. In re Rules and Regulations
Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

         10.    The problems Congress identified when it enacted the TCPA have only
grown exponentially in recent years.
         11.    Industry data shows that the number of robocalls made each month

increased from 831 million in September 2015 to 4.7 billion in December 2018—a
466% increase in three years.
         12.    According to online robocall tracking service “YouMail,” 4 billion
robocalls were placed in May 2021 alone, at a rate of 128.7 million per day.
www.robocallindex.com. (Last checked June 6, 2021)
         13.    The FCC also has received an increasing number of complaints about
unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and
232,000        complaints       in    2018.     FCC,      Consumer      Complaint   Data
Center, www.fcc.gov/consumer-help-center-data.
         14.    “Robocalls and telemarketing calls are currently the number one source
of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22,
2016), statement of FCC chairman.1

         15.    “The FTC receives more complains about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of

1
    https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls


                                                                                       3
    Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.78 Filed 08/20/21 Page 4 of 19




Consumer Protection, In re Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket No.

02-278, at 2 (2016).2
                INTRODUCTION TO EMORTGAGE FUNDING
        16.   eMortgage Funding is a mortgage broker that operates in 14 states,
including Nevada, that provides loans to consumers. 3
        17.   eMortgage Funding makes telemarketing calls to consumers in order to
solicit its mortgage funding solutions.
        18.   Defendant makes telemarketing calls to residential telephone
consumers whose numbers are registered on the Do Not Call registry, who have
never provided their phone number to Defendant, and who never consented to

receive phone calls from the Defendant.
        19.   For example, Plaintiff Delgado received multiple calls from or on
behalf of eMortgage Funding even when she never gave her phone number to the
Defendant, despite having her landline residential phone number registered on the
DNC to prevent such cold calls and despite making clear requests to the caller for
the calls to stop.

        20.   Consumers have posted complaints online directly to eMortgage
Funding regarding unsolicited telemarketing calls that they received that match what
Plaintiff experienced including:


2
  https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf
3
  https://www.linkedin.com/company/emtgfunding/about/


                                                                                            4
    Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.79 Filed 08/20/21 Page 5 of 19




                                                                                           4
              •
              • “terrible company who keeps calling me 5 times a day after I ask every
                time to stop.”5
              • “I have asked this company numerous times (6+) to STOP calling me,
                but they wont. I talked at length to the first rep then respectfully
                declined after thinking it over. But yet now every few days a different
                person from the same company calls and will not take no for an
                answer…”6
              • “Got called and emailed almost daily from David and Victora with this
                company…”7

        21.       In addition, consumers have complained about calls they received from
248-285- 9673, the same phone number Plaintiff was called from, including:
              • “I have talked to a couple operators. They say they are about mortgage.
                I asked to be removed from the call list. Now they call nearly every
                hour. They just listen, no one speaks, I finally hang up!”8
              • “may 4th 21 calls started at 4:01 pm then 4:04,4:32, 4:57, 5:13.then
                today 5-5-21 9:02am 9:10, 9:27. Can`t somebody shut this crap down
                ?.” 9
              • “Had about fifteen calls from this number on April 19, 2021: ‘Hello,
                I’d like to talk to you about your mortgage.’ (I’m not a homeowner; I


4
  https://www.google.com/search?q=%22emortgage+funding
5
  Id.
6
  https://rms.digitalgator.com/emortgage-funding-llc-154888670827254?filter=LowestRating
7
  Id.
8
  https://www.reportedcalls.com/2482859673
9
  Id.


                                                                                           5
 Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.80 Filed 08/20/21 Page 6 of 19




                don’t have a mortgage.) When you tell them in no uncertain terms not
                to call back, they ignore you and call back in an hour.”
             • “calling back the number it says it does not exist.”10
             • “Call a lot during the day, boiler room I believe but noise and no
               answer?”11
             • “MULTIPLE calls a day!”12
             • “They have called relentlessly for several days, despite me stating that
               I am not the person they are calling.” 13
             • “calling multiple times daily. Caller ID only says Pontiac MI. Our
               number is on the national do not call registry.”14
             • “248-285-9673 continues to call and hang up got josh on the phone and
               asked to remove my number he said ok but the calls continue received
               10 calls today I believe this is about refinancing my home”15

       22.      Although the calls to Plaintiff appear to have been made by eMortgage
Funding’s own employees, and Plaintiff asserts that eMortgage Funding is directly
liable for those calls, if it is revealed in discovery that eMortgage Funding is
soliciting the services of a third-party call center to make cold calls to generate leads
on its behalf, it is believed that eMortgage Funding pays for each lead that it receives
through a live call transfer, or through a similar circumstance.

       23.      Based on the foregoing, eMortgage Funding authorizes a third-party
call center with respect to the telemarketing phone calls to consumers as described
above. In addition and/or in the alternative, eMortgage Funding ratified the third-
party call center’s making of the telemarketing calls described above.

10
   Id.
11
   Id.
12
   https://www.callercenter.com/248-285-9673.html
13
   Id.
14
   Id.
15
   https://800notes.com/Phone.aspx/1-248-285-9673


                                                                                       6
 Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.81 Filed 08/20/21 Page 7 of 19




      24.    Indeed, eMortgage Funding knows that telemarketing calls are being
placed on its behalf to generate leads for mortgage loans, without prior express

written consent.
      25.    The Federal Communication Commission has instructed that
companies such as eMortgage Funding may not avoid liability by having their
telemarketing outsourced:
      [A]llowing the seller to avoid potential liability by outsourcing its
      telemarketing activities to unsupervised third parties would leave
      consumers in many cases without an effective remedy for telemarketing
      intrusions. This would particularly be so if the telemarketers were
      judgment proof, unidentifiable, or located outside the United States, as
      if often the case. Even where third-party telemarketers are identifiable,
      solvent, and amenable to judgment limiting liability to the telemarketer
      that physically places the call would make enforcement in many cases
      substantially more expensive and less efficient, since consumers (or law
      enforcement agencies) would be required to sue each marketer
      separately in order to obtain effective relief. As the FTC notes, because
      “[s]ellers may have thousands of ‘independent’ marketers, suing one or
      a few of them is unlikely to make a substantive difference for consumer
      privacy.”
In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”)

(citations omitted).
      26.    If Plaintiff and the members of the proposed Classes did in fact receive
telemarketing calls from a third-party call center on behalf of Defendant eMortgage


                                                                                   7
 Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.82 Filed 08/20/21 Page 8 of 19




Funding, eMortgage Funding is liable for the willful TCPA violations of its chosen
telemarketing agent.

        27.   In response to these unsolicited calls, Plaintiff Delgado files this lawsuit
seeking monetary and injunctive relief requiring the Defendant to cease from
violating the Telephone Consumer Protection Act, as well as an award of statutory
damages to the members of the Classes and costs.
                   PLAINTIFF DELGADO’S ALLEGATIONS
        28.   Plaintiff Delgado registered her residential, landline phone number on

the DNC on June 1, 2006.
        29.   Plaintiff Delgado uses her residential phone number for personal use
only.
        30.   On May 4, 2021 at 2:11 PM, Plaintiff Delgado received an unsolicited
call from or on behalf of the Defendant to her residential phone number from 248-
285-9673.
        31.   Plaintiff answered this call but there was only silence before the line
disconnected.
        32.   Plaintiff then received a 2nd unsolicited call from or on behalf of the

Defendant to her residential phone number, again from 248-285-9673 on May 4,
2021 at 2:43 PM. Plaintiff did not answer this call.
        33.   Plaintiff then received a 3rd unsolicited call from or on behalf of the

Defendant on May 4, 2021 at 3:26 PM from 248-285-9673. Plaintiff answered this
call but there was only silence before the line disconnected.




                                                                                        8
 Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.83 Filed 08/20/21 Page 9 of 19




      34.     On May 5, 2021 at 8:09 AM, Plaintiff received a 4th unsolicited call
from, or on behalf of the Defendant to her residential phone number, from 248-285-

9673. Plaintiff did not answer this call.
      35.     Plaintiff received additional calls from, or on behalf of the Defendant,
all of which were from 248-285-9673 including calls on:
            • May 5, 2021 at 8:34 AM, 11:09 AM and 2:51 PM
            • May 6, 2021 at 11:43 AM
            • May 7, 2021 at 1:29 PM

      36.     All of the above calls were answered, but there was only silence before
the line was disconnected.
      37.     On May 10, 2021 at 8:56 AM, Plaintiff received another unsolicited
call from the phone number 248-285-9673. Plaintiff answered this call and spoke
with a live employee who wanted to speak to Plaintiff about her mortgage to promote
mortgage services. Plaintiff complained about the unwanted calls she was receiving
and specifically stated that she did not want to be called again.
      38.     Despite Plaintiff’s request to the Defendant’s agent to stop calling,
Plaintiff continued to receive additional unsolicited calls from the same phone
number, 248-285-9673, on May 10, 2021 at 11:50 AM, 1:20 PM and 3:09 PM.
      39.     On May 11, 2021 at 11:34 AM, Plaintiff received another unsolicited
call from 248-285-9673. Plaintiff immediately told the employee to stop calling her,
as she was very frustrated by the unsolicited calls she was receiving.




                                                                                    9
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.84 Filed 08/20/21 Page 10 of 19




         40.     Despite her second request to stop calling her, Plaintiff received the
following unsolicited calls from, or on behalf of Defendant from the same phone

number 248-285-9673 on:
               • May 11, 2021 at 1:20 PM, 2:23 PM and 3:09 PM;
               • May 12, 2021 at 8:06 AM, 9:03 AM, 12:16 PM and 3:41 PM;
         41.     All of the above calls were answered, but there was only silence before
the line was disconnected.
         42.     On May 13, 2021 at 11:41 AM, Plaintiff received another unsolicited

call from the phone number 248-285-9673. Plaintiff was frustrated by all the
unsolicited calls she was receiving, and wanted to find out who the caller exactly
was. So Plaintiff Delgado pretended that she was interested in the mortgage services
being promoted when a live employee came on the line. After Plaintiff expressed
interest in the products the caller was promoting, the caller transferred the Plaintiff
to speak with another person for the details regarding refinancing.
         43.     This person informed that Plaintiff that they worked for eMortgage
Funding, and that their office was located at 888 W. Big Beaver Rd., Suite 1290,
Troy, Michigan. The employee provided 248-247-3411 as the number the Plaintiff
could call them back at. This number belongs to Defendant eMortgage Funding.16
         44.     Despite making multiple requests to the Defendant’s employees to stop
calling her, Plaintiff Delgado received additional unsolicited calls from or on behalf

of Defendant from the same phone number 248-285-9673 on May 14, 2021 at 8:17



16
     https://www.whitepages.com/phone/1-248-247-3411


                                                                                     10
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.85 Filed 08/20/21 Page 11 of 19




AM and 11:03 AM. Both of these calls were answered by the Plaintiff, and both
automatically disconnected after 11 seconds of silence.

      45.    Plaintiff Delgado never consented to receiving solicitation calls from
Defendant eMortgage Funding.
      46.    In addition, Plaintiff specifically instructed Defendant or its agents to
stop calling at her number, but Defendant or its agents continued to place unsolicited
calls to her residential phone number.
      47.    The unauthorized telephone calls placed by Defendant, as alleged

herein, have harmed Plaintiff Delgado in the form of annoyance, nuisance, and
invasion of privacy, and disturbed the use and enjoyment of her phone, in addition
to the wear and tear on the phone’s hardware (including the phone’s battery) and the
consumption of memory on the phone.
      48.    Seeking redress for these injuries, Plaintiff Delgado, on behalf of
herself and Classes of similarly situated individuals, bring suit under the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited
telemarketing calls to phone numbers that are registered on the DNC.




                                                                                   11
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.86 Filed 08/20/21 Page 12 of 19




                            CLASS ALLEGATIONS
      49.    Plaintiff Delgado brings this action pursuant to Federal Rules of Civil
Procedure 23(b)(2) and 23(b)(3) and seek certification of the following Classes:
      Do Not Call Registry Class: All persons in the United States who from four
      years prior to the filing of this action through trial (1) Defendant, or an agent
      calling on behalf of Defendant, called more than one time, (2) within any 12-
      month period, (3) where the person’s non-business telephone number had
      been listed on the National Do Not Call Registry for at least thirty days, (4)
      for substantially the same reason Defendant called Plaintiff, and (5) for whom
      the Defendant or its agent claims they obtained the person’s number in the
      same manner as Defendant or its agent obtained Plaintiff’s number.
      Internal Do Not Call Class: All persons in the United States who from four
      years prior to the filing of this action through trial (1) Defendant or its agent
      called more than one time on the person’s non-business telephone number (2)
      within any 12-month period (3) for substantially the same reason Defendant
      or its agent called Plaintiff, (4) including at least once after the person
      requested that Defendant or its agent to stop calling.
      50.    The following individuals are excluded from the Classes: (1) any Judge
or Magistrate presiding over this action and members of their families; (2)
Defendant, their subsidiaries, parents, successors, predecessors, and any entity in
which either Defendant or their parents have a controlling interest and their current
or former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons

who properly execute and file a timely request for exclusion from the Classes; (5)
the legal representatives, successors or assigns of any such excluded persons; and
(6) persons whose claims against the Defendant has been fully and finally
adjudicated and/or released. Plaintiff Delgado anticipates the need to amend the
Class definitions following appropriate discovery.
      51.    Typicality and Numerosity: Plaintiff is a member of the Classes, and
on information and belief, there are hundreds, if not thousands of members of the

                                                                                    12
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.87 Filed 08/20/21 Page 13 of 19




Classes, all of which received calls from Defendant as part of a single telemarketing
campaign, and joinder of all members is impracticable.

      52.    Commonality and Predominance: There are many questions of law
and fact common to the claims of the Plaintiff and the Classes, and those questions
predominate over any questions that may affect individual members of the Classes.
Common questions for the Classes include, but are not necessarily limited to the
following:
      (a) Whether Defendant’s conduct violated the TCPA;

      (b)    Whether the Defendant or an agent calling on behalf of Defendant

             placed multiple calls within a 12-month period to Plaintiff and other

             consumers whose telephone numbers were registered with the DNC for

             at least 30 days at the time of each call;

      (c)    whether the Defendant or an agent calling on behalf of Defendant

             engaged in telemarketing without implementing adequate internal

             policies and procedures for maintaining an internal do not call list;

      (d)    whether members of the Classes are entitled to treble damages based

             on the willfulness of Defendant’s conduct.

      53.    Adequate Representation: Plaintiff Delgado will fairly and

adequately represent and protect the interests of the Classes, and has retained counsel

competent and experienced in class actions. Plaintiff Delgado has no interests

antagonistic to those of the Classes, and Defendant has no defenses unique to


                                                                                     13
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.88 Filed 08/20/21 Page 14 of 19




Plaintiff. Plaintiff Delgado and her counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources

to do so. Neither Plaintiff Delgado nor her counsel have any interest adverse to the

Classes.

      54.    Appropriateness: This class action is also appropriate for certification

because the Defendant has acted or refused to act on grounds generally applicable

to the Classes as a whole, and thereby requiring the Court’s imposition of uniform

relief to ensure compatible standards of conduct toward the members of the Classes

and making final class-wide injunctive relief appropriate. Defendant’s business

practices apply to and affect the members of the Classes uniformly, and Plaintiff’s

challenge of those practices hinges on Defendant’s conduct with respect to the

Classes as a whole, not on facts or law applicable only to Plaintiff Delgado.

Additionally, the damages suffered by individual members of the Classes will likely

be small relative to the burden and expense of individual prosecution of the complex

litigation necessitated by Defendant’s actions. Thus, it would be virtually impossible

for the members of the Classes to obtain effective relief from Defendant’s

misconduct on an individual basis. A class action provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.




                                                                                   14
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.89 Filed 08/20/21 Page 15 of 19




                        FIRST CLAIM FOR RELIEF
                    Telephone Consumer Protection Act
                        (Violation of 47 U.S.C. § 227)
        (On Behalf of Plaintiff Delgado and the Do Not Registry Class)
      55.    Plaintiff repeats and realleges the prior paragraphs of this Complaint
and incorporates them by reference herein.
      56.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
residential telephone subscriber who has registered his or his telephone number on
the national do-not-call registry of persons who do not wish to receive telephone

solicitations that is maintained by the federal government.”
      57.    Any “person who has received more than one telephone call within any
12-month period by or on behalf of the same entity in violation of the regulations

prescribed under this subsection may” may bring a private action based on a
violation of said regulations, which were promulgated to protect telephone
subscribers’ privacy rights to avoid receiving telephone solicitations to which they
object. 47 U.S.C. § 227(c).
      58.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
be initiated, telephone solicitations to telephone subscribers such as Plaintiff
Delgado and the Do Not Call Registry Class members who registered their
respective telephone numbers on the National Do Not Call Registry, a listing of
persons who do not wish to receive telephone solicitations that is maintained by the

federal government.
      59.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff Delgado



                                                                                    15
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.90 Filed 08/20/21 Page 16 of 19




and the Do Not Call Registry Class received more than one telephone call in a 12-
month period made by or on behalf of the Defendant in violation of 47 C.F.R. §

64.1200, as described above.
      60.    As a result of Defendant’s conduct as alleged herein, Plaintiff Delgado
and the Do Not Call Registry Class suffered actual damages and, under section 47
U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for each of
such violations of 47 C.F.R. § 64.1200.
      61.    To the extent Defendant’s misconduct is determined to be willful and

knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
statutory damages recoverable by the members of the Do Not Call Registry Class.
                       SECOND CLAIM FOR RELIEF
                     Telephone Consumer Protection Act
                         (Violation of 47 U.S.C. § 227)
      (On Behalf of Plaintiff Delgado and the Internal Do Not Call Class)
      62.    Plaintiff repeats and realleges the prior paragraphs of this Complaint
and incorporates them by reference herein.
      63.    Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any
call for telemarketing purposes to a residential telephone subscriber unless such
person or entity has instituted procedures for maintaining a list of persons who
request not to receive telemarketing calls made by or on behalf of that person or
entity. The procedures instituted must meet the following minimum standards:
             (1) Written policy. Persons or entities making calls for
             telemarketing purposes must have a written policy, available
             upon demand, for maintaining a do-not-call list.




                                                                                    16
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.91 Filed 08/20/21 Page 17 of 19




           (2) Training of personnel engaged in telemarketing. Personnel
           engaged in any aspect of telemarketing must be informed and
           trained in the existence and use of the do-not-call list.
           (3) Recording, disclosure of do-not-call requests. If a person or
           entity making a call for telemarketing purposes (or on whose
           behalf such a call is made) receives a request from a residential
           telephone subscriber not to receive calls from that person or
           entity, the person or entity must record the request and place the
           subscriber's name, if provided, and telephone number on the do-
           not-call list at the time the request is made. Persons or entities
           making calls for telemarketing purposes (or on whose behalf
           such calls are made) must honor a residential subscriber's do-not-
           call request within a reasonable time from the date such request
           is made. This period may not exceed thirty days from the date of
           such request. If such requests are recorded or maintained by a
           party other than the person or entity on whose behalf the
           telemarketing call is made, the person or entity on whose behalf
           the telemarketing call is made will be liable for any failures to
           honor the do-not-call request. A person or entity making a call
           for telemarketing purposes must obtain a consumer's prior
           express permission to share or forward the consumer's request
           not to be called to a party other than the person or entity on whose
           behalf a telemarketing call is made or an affiliated entity.
           (4) Identification of sellers and telemarketers. A person or entity
           making a call for telemarketing purposes must provide the called
           party with the name of the individual caller, the name of the
           person or entity on whose behalf the call is being made, and a
           telephone number or address at which the person or entity may
           be contacted. The telephone number provided may not be a 900
           number or any other number for which charges exceed local or
           long distance transmission charges.
           (5) Affiliated persons or entities. In the absence of a specific
           request by the subscriber to the contrary, a residential
           subscriber's do-not-call request shall apply to the particular
           business entity making the call (or on whose behalf a call is
           made), and will not apply to affiliated entities unless the
           consumer reasonably would expect them to be included given the
           identification of the caller and the product being advertised.


                                                                                  17
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.92 Filed 08/20/21 Page 18 of 19




             (6) Maintenance of do-not-call lists. A person or entity making
             calls for telemarketing purposes must maintain a record of a
             consumer's request not to receive further telemarketing calls. A
             do-not-call request must be honored for 5 years from the time the
             request is made.
      64.    Defendant, or an agent calling on behalf of Defendant placed calls to
Plaintiff and members of the Internal Do Not Call Class without implementing
internal procedures for maintaining a list of persons who request not to be called by
the entity and/or by implementing procedures that do not meet the minimum
requirements to allow the Defendant or its agent to initiate telemarketing calls.
      65.    The TCPA provides that any “person who has received more than one

telephone call within any 12-month period by or on behalf of the same entity in
violation of the regulations prescribed under this subsection may” bring a private
action based on a violation of said regulations, which were promulgated to protect

telephone subscribers’ privacy rights to avoid receiving telephone solicitations to
which they object. 47 U.S.C. § 227(c)(5).
      66.    The Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a

result of Defendant’s conduct, Plaintiff and the other members of the Internal Do
Not Call Class are each entitled to up to $1,500 per violation.
                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff Delgado, individually and on behalf of the Classes,
prays for the following relief:
     a) An order certifying this case as a class action on behalf of the Classes, as

         defined above; appointing Plaintiff Delgado as the representative of the
         Classes; and appointing her attorneys as Class Counsel;


                                                                                    18
Case 2:21-cv-11401-BAF-EAS ECF No. 8, PageID.93 Filed 08/20/21 Page 19 of 19




     b) An award of actual and/or statutory damages and costs;
     c) An order declaring that Defendant’s actions, as set out above, violate the

        TCPA;
     d) An injunction requiring Defendant to cease all unsolicited calling activity,
        and to otherwise protect the interests of the Classes; and
     e) Such further and other relief as the Court deems just and proper.
                                JURY DEMAND
     Plaintiff Delgado requests a jury trial.

                                       Respectfully Submitted,

                                       JACQUELINE DELGADO, individually
                                       and on behalf of those similarly situated
                                       individuals


Dated: August 20, 2021                 /s/ Avi R. Kaufman
                                       Avi R. Kaufman
                                       KAUFMAN P.A.
                                       400 NW 26th Street
                                       Miami, Florida 33127
                                       Telephone: (305) 469-5881
                                       kaufman@kaufmanpa.com

                                       Stefan Coleman
                                       LAW OFFICES OF STEFAN COLEMAN, P.A.
                                       201 S. Biscayne Blvd, 28th Floor
                                       Miami, Florida 33131
                                       Telephone: (877) 333-9427
                                       Facsimile: (888) 498-8946
                                       law@stefancoleman.com

                                       Attorneys for Plaintiff and the putative
                                       Classes

                                                                                  19
